fm §»?\’\O?;ase 2:19--cv 00568(1§11@1‘ §&UMISHW 02/&?3¥1§~""?5"1‘@5(lw)f>5‘1

S 44 civil cover sheet and the information contained herein neither re lace nor sup|i))e:_ncnt the filin and service of pleadings or other papers as required by 1aw, except as
vided by local rules of court This form, approved by the Juclicial Con erence of th nited Statcs' 111 eptcmbcr 1974,1s requtred for the use of the Clerk of Court for the

-.=- urpose of mitiating the civil docket sheea. (SEE1NS1‘RUC1‘10NS ON N11".\"1 PAGE OF THIS 1"0111./1)
I. {a) PLAINTIFFS DEFENDANTS

Henry L. Fambrough

   
  

 

Frank R. Washington

    
 

(b) County of Residence of First Listed Plainti
[EXCEP]"!N U.S. PLAI IFF CASES)

County of Residence of First Listed Dcfencfant Phiiadefghia, PA
(IN U.S. PLAINTH"F CASES UNLY)

NOTE.: IN LAND CONDEMNATION CASES, USE TH_E LOCATION OF
'I`HE 'E`RACT OF LAND INVOLVED_

ge C} Al'(Orl'le'S (!"irrr: Na111e, Addr ess and Tei'ephone N111111')e1) Al'fOlTl€YS (l`fKHOWH)
1_11 her E. Weaver, Ill 215 790- 0600 (also, see attachment)

Weavor & Associates, P.C.
1525 Locust St. 14th Fl, Phiia.. PA 19102

 

 

 

 

 

 
 

 

 
 

           

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

II. BASIS OF JURISDIC l N (P.face an "X” 111 011¢1190.\'0111)1) HI. CITIZENSHIP OF PRINCIPAL PARTIES (Piace an “X” 111 011e Boxfor Plaimrj
(Fm' Di\’er.s'l'ly Ca.t'es 011ij and 011e Boxfo)' Def=)ndanr)
1:| 1 U.S. Govemmem 135 3 Federal Qr=esnon PTF DEF PTF DEF
Plaiuliff (U.S. Go\'e1'nmenrNo1 cr Parly) Citizen of This State 13 1 ix 1 111corporated o1' Prinoipal Piace 13 4 EJ 4
ofBusiness 111 This State
|3 2 U.S. Government 13 4 Diversily Citizen of Anot!rer State 13 2 13 2 I11corporated and Principal Place 13 5 13 5
Defendant (Irzdjcafc C.`Hizenshw of Pan'r'es 111 1191111'{1] of Business In Anolher Slale
Citizen or Subjec! of a 13 3 E] 3 Foreign Nation 13 6 13 6
Foreig;\ Conmr\,l
IV. NATURE OF SUIT (Place an “ "1`11011eBo.rO_-1__1I))) Click here foti Nal'l.lr€
- - '- CON-TRACT :- . - TORTS :- z `E 'f:"FORFElTUR.E-H’ENALTY -: - :- -5 -BANK_$RUPTCY- -`
13 110 Insurance PERSONAL INJURY PERSONAL INJURY 13 625 Drog Related Seizure l3 422 Appeal 28 USC 158 [J 375 Fa!se Claims Aet
13 120 Marine l3 310 Airplane 13 365 Persona! Injury - ofProperty 21 USC 881 13 423 Withdrawa] Cl 376 Qni "Fam (31 USC
13 130 Mil!er Act l3 315 Airpiane Product Product Liabifiiy 13 690 Otl1er 28 USC 157 3?29(11})
l3 140 Nego!iable instrument Liability 13 367 Health Care." |3 400 State Reapportionment
13 150 Recovery of Ovel'payment |3 320 Assault, Libel & Phannacentical . 5 PROP.ERTY-RIGHTS .' 13 410 Antitrust
& Enforcement of .`lndgment Slander Personal Injury 13 820 Copyrights 13 430 Banks and Banking
|3 151 Medicare Act l3 330 Federal Employers’ Product Liabilily 13 830 Patent 13 450 Commerce
l3 152 Recovery ofDefaulted Liability l3 368 Asbestos Personal 13 8 Patent - Abbreviated 13 460 Deporta\ion
Studen! Loans CJ 340 Marinc Injury Product New Ing Application 0 470 Racketeer Inflnenced and
(Excludes Veterans) 13 345 Marine Product Liability d 84 Tradema_rk_ Corrupt Organizations
13 153 Recover}l of Overpayme111 Liability PERSONAL PROPERTY LABOR l - -1` 1-' ' CIAL SECUR.IT-Y-r f :- 13 480 Co11sa1mer Credit
of Ve¢eran’s Beneiits 13 350 Motor Vehicle l3 370 Olher Fraud 13 710 Fair l.ai)or Standardskdg§€r HIA (1395fi) 13 490 CadielSa¢ ?V
13 160 Stocicholdcrs’ Suits [`] 355 Motor Vehicle l3 371 Truih in Lending Act 862 Black Lung (923) 13 850 Securitiesto:nmodit\'es/
3 190 Otlter Coniract Product Liab\`lity |3 380 Oihcr Perscmal 13 720 LaborNanagement l`_'l 863 D]WC/DIWW {405(}5)] Exclaange
13 195 Co11tractProductLiability 13 360 Olher Personai Property Da:nage Re]a£ions |3 864 SSID TitEe XVI l3 890 Oiher Stat'uto:y Actions
13 196 Franehise injury Cl 385 property Damage 13 740 Railway Labor Act 13 865 RSI (405(g)) 13 891 Agn'cuitural Acts
|3 362 Persona! lnjury - Product Liability C] 751 Fam:`ly aan Medical 13 893 Enviroumental Maners
Medical Malpr_actice Leave Act 13 895 Freerfom of ln{`onnation
.. "--"-REA'L`PROPERTY:" 'i l -`--`.31:.CI\FRT.FRIGHTSf-- :-` :- E-:PRISONER'PE€[‘-ITIONS f 13 790 Other Labor Litigation -' 'FEDERA[§'-TAX'SUITS `- Act
13 210 hand Condemnation 13 440 Gsher Civil Rights Habcas Corpus: 5 791 Empioyee Retireme:\t 13 870 Taxes (U.S. PEaintiff' l3 896 Arbitr~ation
l3 220 Foreclosure 13 441 Voting EJ 463 Aiien De%a:`nee Income Security Act or Det”endant) 13 899 Administrative Procedure
|3 230 Rent Lease & Ejec£men! 13 442 Employment Cl 510 Motions to Vacate 13 871 TRS_Third Party Act."Review or Appeal of
l3 240 Tods to Land U 443 Housing/ Sentence 26 USC 7609 Agcucy Decision
|3 245 Tort Product Liability Aceommoda£ions 13 530 General 13 950 Consti\utiona!ity of
1111 290 11110111¢1 neal Pmperiy 13 445 Amer_ w1Disab11111¢s _ 1:1 535 Death Penatcy _' ;_-_=_-:E'n'&”mGRATT(')'N__ _' _ Srate Stauues
Employment Other: 13 462 Nafura¥iz.alion Application
['.`l 446 Amer. \v."D:`sabilities - 13 540 Mandamus & O£her 13 465 Other lmms`gration
Ozher 13 550 Civil Rjgth Actions
13 448 Ed\:cation 13 555 Prison Co:\dition
3 560 Civil Detainee -
Conditions of
Confinemenf
RIGIN (.P.l'acc 1111 "X" 1'11 011e Bax 0111`y)
g 1 Originai 13 2 Removed from 13 3 Remanded from 13 4 Reinstated or 13 5 Transferred from Cl 6 Multidistrict 13 8 Multidistrict
Proceeding Stete Court Appe!late Conrt Reopened Another }j)istric¢ Litlgation - Litigation »
opech Transfcr Direet File

 

Cif€ the U.S. Ci\'il Sf&tut¢ under WhiCl‘l you are filing (Do 1101 cr`re jurisdictional smtme.s' unless diversiw):
Latham Act 15 U.S.C. 1051,@13@0.
Brief descsiption of cause:

action for violation of Plaintll‘fs' trademark

VI. CAUSE OF AC'I`lON

 

 

 

 

 

 

 

VII. REQUESTED IN 13 CHECK IF THIS ls A CLASS ACTloN I)EMAND $ cHECK YES only if demanded in complaimr
COMPLAINT; UNDER RULE 23, F.R.Cv.P. JURY DEMAND= 1:1 Yes NNO
VIII. RELATED CASE(S) t
IF AN¥ (Seemarrrrcfrom). jUDGE DOCKET NUMBER _MW
DATE S] TURE OF ATTORNEY OF RECORD
o 1'1»- gm 4 iii ,
l`OR OFFICE USE ONLY

RECE[PT # AMOUNT APPLYING EFP JUDGE MAG. J'UDGE

MFEB“;EE““ 2911

 

 

uNlTED sTA'res ntsrrucr corner
‘ , Case 2:19-cv-®©&618it>lii@sa‘nifdummeor ibF mimzlSOZ\/@SMQ Page 2 of 54

DESIGNATION FORM
(to be used by counsel or pro se plainler 10 indicate the carego)y of the casefor' the propose of assignment to the appropriate calenda)~)

Addl.ess Ofplaimiff: 2956Tewksbury i_ane, Troy, |Vlichigan 48098

 

Address GfDefendant 815 N. Preston Street, Phi|ade|phia, PA 19104

 

Place of Aeeident, incident or Transaetion: Interstate Commerce

 

 

RELA TED CASE, IF ANY.'

Case Number: ludge: Date Terminated:

 

 

Civil cases are deemed related when Yes is answered to any of the foliowing questions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i. ls this case related to property included in an earlier numbered suit pending or within one year Yes No /
previously terminated action in this court‘?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No /
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes No /
numbered case pending or within one year previously terminated action of this conit?

4. is this case a second or successive haheas corpus, sociai security appeai, or pro se civil rights Yes No /

 

 

 

 

 

 

case filed by the same individual?

I certify that, to my knowledge the within ease \:I is /El Eli not related to any case now pending or within one year previously terminated action in

this court except as noted abcve.
DATE: 02/03/2019 W.,@M g“$m 17827

 

 

 

 

i\ / Altorney-af- -Law / Pi 0 Se Plaintrj” Ai'forney I.D. # (ifapplicable)

CIVIL: (Place a v' in one category only)
A. Federal Qnestion Cases: B. Diversiry Jurisdictr`m: Cases:
i:l l Indemnity Coniract, Marine Coniract, and All Other Contracts m i. Insurance Contraet and Other Contracts
g 2 FELA El 2. Airplane Personai injury
5 3 Jones Act-i’ersonal Injury f:l 3. Assauit, Defamation
ff 4 Antitrttst m 4. Marine Personal Injury
g 5 Patent i:| 5. Motor Vehicle Personal injury
EI 6 Lahor-Managernent Relations |:| 6. Other Personai injury (Please specy§)):
l:l 7 Civil Rights |:] 7. Products Liabiiity
|:] 8 Habeas Corpas |:} 8. Products Liabiiity w Asi)estos
|:| 9. Securities Aot(s) Cases m 9. All other Diversity Cases
I:l 10. Social Security Review Cases (Pleose specifv):
1 l. Ali other F ederal Question Cases

(Please specijj)): L.anham Act

 

 

 

 

ARBITRATION CERTIFICATION
(l‘“`he effect oft/ns certUica!r`o)i is to remove fire casefr'om eligibility for arbitration )

L i_uther E. Weaver, |l|

, counsel of record or pro se plaintiff, do hereby eertify:

 

 

Pursuant to Locai Civii Rule 53.2, § 3(c) (2), that to the best of my knowiedge and beiiet`, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

 

f Reiief other than monetary damages is songht.

 

 

 

02/08/2019

DATE'. M '

17827

 

 

 

Attorney I. D. # (i'japplicoble)

§*/ Alfo:'ney-at-Lmv /Pro Se Plaini.fj”
NOTE: A trial de novo will he a trial byjary oniy if there ha en compiiance with F.R.C.P. 38.

 

crv_ 609(5/2018) i§§_'f§ w R 2 iii ii

 

l Case 2 19- --cv meredide Dilid§`<dii,i'§iidiéaii§ddb§r/eans Pace 3 of 54

DESIGNATION FORM
(ro be used by counsel or pro se plaimr`j_'f!o indicate the category ofrlre casefor lhe purpose of assignment to the appropriate calendar)

Addl,ess ofplainth¢f: 2956Tevvksbury Lane, Troy, l\/lichigan 48098

 

Address OfDefendant 815 N. Preston Street, Philadelphia, PA 19104

 

Place of Accident, incident or Transaction: |nterstate Commerce

 

 

RELA TED CASE, IF ANY.’

Case Nurnber: Judge: Date Terminated:

 

 

Civii cases are deemed related when Yes is answered to any of the following questions:

 

 

l. ls this case related to property included in an earlier numbered suit pending or within one year Yes No
previously terminated action in this court?

 

 

 

2. Does this case involve the same issue effect or grow out of the same transaction as a prior suit Yes No
pending or within one year previously terminated action in this court?

 

 

 

 

3. Does this case involve the validity or infringement of a patent already in suitor any earlier Yes No
numbered case pending or within one year previously terminated action of this court‘?

 

 

 

 

 

 

 

<\\‘\i‘\

 

4. ls this case a second or successive habeas corpus, social security appeai, or pro Se civil rights Yes No
case filed by the same individual?

 

 

l certify that, to my knowledge, the within case \:I is /El i not related to any case now pending or within one year previousiy terminated action in

this court except as noted above
mng 02/03/2019 M@L:DBB pay 17827

i\/ An‘o) ney- --cn‘ Lmv /Pr 0 Se Plainting A{fo)‘ney I.D. # (r_'fappiicable)

 

V

 

CIVIL: (Place a \i in one category only)

 

 

 

 

 

 

A. Federal Q:rest.ion Cases: B. Divershy Jurisdi'ction Cases:
i:l l lodernnity Contract, Marine Contract, and Ail Other Contracts i:l l Insurance Contract and Other Contracts
E:I 2 FELA g 2 Airplane Personai Injury
m 3 Jones Act~Personal Injury §§ 3 Assault, Defamation
[:I 4 Antitrust ij 4 Marine Personal lnjury

5 Patent g 5 i\/lotor Vehicle Personal injury
§ 6 Labor~Management Relations m 6 Other Personal injury (P!eose specgj)):
l:l 7 Civil Rights i:i 7 Products Liability
i:] 8 Haheas Corpus |:f 8 Products Liability - Asbestos
i:f 9. Securities Act(s) Cases |:[ 9. All other Diversity Cases
|:f lU. Sociai Security Review Cases (Pl'eas€ SP€CUS')~'
l l. All other Federal Question Cases

(P!ease specgj¢).~ Lanham Act
ARB]TRATION CERTIFICATION
(The eject oft/its certification is to remove the case from eligibility for arbitrarion.)

l, Luther E' Weaver’ m , counsel of record or pro se plaintifi`, do hereby certify:

 

 

Pursuant to Local Civii Rule 53.2, § 3(0) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exciusive of interest and costs:

 

 

 

 

/ Relief other than monetary damages is sought

 

17827

Afforney 1. D. ii (r`fappiicabie)

  

DATE: 02/08/2019 mr

(b/ A!torney»at~La\v / Pro Se Plaintiij
NOTE: A trial de novo will be a trial by jury only if there has en compliance with F.R.C.P. 38.

 

 

 

cat 609(5/2018)

 

 

Case 2:19-cV-00568-N|QA Document 1 Filed 02/08/19 Page 4 of 54

Additional I)efendants
Henry L. Fambrough v. Frank R. Washington, et ai.
Andrea iacl<son

7715 Crittenden Street
Philadelphia, PA 19118

 

AMJ Entertainrnent, AMJ Management Group, AMJ Entertainment Events
7715 Crittenden St.
Philadeiphia, PA 191 18

 

John Does l through 10

Case 2:19-cV-OO568-N|QA Document 1 Filed 02/08/19 Page 5 of 54
IN THE UNITED STATES DISTRICT COURT
F()R THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

l-IENRY L. FANEBROUGH CIVIL ACTION

V.
FRANK R. WASHENGTON, et ai

 

ln accordance With the Civil Justice Expense and Delay Rcduction Pian of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in ali civil cases at the time of
filing the complaint and serve a copy on all defendants (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree With the plaintiff regarding Said
designation, that defendant shall, with its first appearance, submit to the clerk of court and Servc on
the piaintiff and all other parties, a Case Management Track Designation Foim specifying the track
to which that defendant believes the case should be assigned

SELECT ONE OF 'I`HE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Haheas Corpus ~'Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Sociai Security - Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Beneflts. ( )

(c) Arbitraticn - Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos w Cases involving claims for personal injury or property damage from
exposure to asbestos ( _)

(e) Special Management m Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) ( )
(f) Standard Management _ Cases that do not fall into any one of the other tracks (J)
Luther E. Weaver, li|, Esquire l-ienry L. Fambrough
Date Attorney-at-Iaw Attorney for
(215) 790~0600 (2'| 5) 790-0628 iew@|eweaver.com
T_elephone FAX Number E-Mail Address

(Civ. 666) 10102

».

iii$,b ii Ni"”

aj

 

Case 2:19-cV-00568-N|QA Document 1 Filed 02/08/19 Page 6 of 54

Civil .Iustice Expense and Delay Reduction Plan
Section 1203 - Assignment to a Management Track

(a) The clerk of court will assign cases to tracks (a) through (d) based on the initial pleading.

(b) in all cases not appropriate for assignment by the clerk of court to tracks (a) through (d), the
plaintiff shall submit to the clerk of court and serve with the complaint on all defendants a case management
track designation form specifying that the plaintiff believes the case requires Standard Management or
Special Management_ ln the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on the
plaintiff and all other parties, a case management track designation form specifying the track to which that
defendant believes the case should be assigned

(c) The court may, on its own initiative or upon the request of any party, change the track
assignment of any case at any time.

(d) Nothing in this Plan is intended to abrogate or limit a judicial ofticer's authority in any case
pending before that judicial officer, to direct pretrial and trial proceedings that are more stringent than those
of the Plan and that are designed to accomplish cost and delay reduction

(e) Nothing in this Plan is intended to supersede Local Civil Rules 40.1 and 72.1, or the
procedure for random assignment of Habeas Corpus and Social Security cases referred to magistrate judges
of the court.

SPECIAL MANAGEMENT CASE ASSIGNMENTS
(See §1.02 (e) Management Track Definitions of the
Civil .Iustice Expense and Delay Reduction Plan)

Special Management cases will usually include that class of cases commonly referred to as "cornplex
litigation" as that term has been used in the Manuals for Complex Litigation. The first manual was prepared
in l969 and the Manual for Complex Litigation Second, MCL 2d was prepared in 1985. This term is
intended to include cases that present unusual problems and require extraordinary treatment See §0.1 of the
first manual. Cases may require special or intense management by the court due to one or more of the
following factors: (l) large number of parties; (2) large number of claims or defenses; (3) complex factual
issues; (4) large volume of evidence; (5) problems locating or preserving evidence', (6) extensive discovery;
('7) exceptionally long time needed to prepare for disposition; (8) decision needed within an exceptionally
short time; and (9) need to decide preliminary issues before final disposition lt may include two or more
related cases. Complex litigation typically includes such cases as antitrust cases; cases involving a large
number of parties or an unincorporated association of large membership; cases involving requests for
injunctive relief affecting the operation of large business entities ; patent cases ; copyright and trademark
cases; common disaster cases such as those arising from aircraft crashes or marine disasters; actions brought
by individual stockholders ; stockholders derivative and stockholders representative actions; class actions or
potential class actions; and other civil (and criminal) cases involving unusual multiplicity or complexity of
factual issues. See §0.22 of the first Manual for Complex Litigation and Manual for Cornplex Litigation
Second, Chapter 33.

 

 

Case 2:19-cV-OO568-N|QA Document 1 Filed 02/08/19 Page 7 of 54

Aclditior\a| Attorney of Record to be Listed:

Pau| !Vlathis, Jr., Esq.1

 

Paul [\/|athis, LLC
716 Tampa Dr.
Greenvi|le, I\/|S 38701

l\/lai|ing:

P.O. Box 936

Greenvil|e, t\/IS 38702-0926
Licensed and Admitted:

I\/lichigan Bar. No. P-24761
I\/|Essissippi Bar. No. 8993

PACER Account: 2691334

Emai|:
pau|mathis@bel|south.net

 

1 1 Appiication Pro Hac Vice , Pending

Case 2:19-cV-OO568-N|QA Document 1 Filed 02/08/19 Page 8 of 54
rxT j 1/23/19, 1229 Plv\

IN 'I`HE UNITED STATES DISTRICT COUR'I`
FOR THE EASTERN DISTRIC'I` OF PENNSYLVANIA

SPINNERS PERFORMING ARTS, LLC, D/'B/A “THE SPINNERS” AND
HENRY L. FAMBROUGH

PLAINTIFFS

 

vs CIviL ACTIO`N"NO._ `

FRANK WASHING’I`ON, INDIVIDUALLY, HIS AGENTS

AND J()HN I)OES 1-10, ACTING IN CONCERT WITH HlM; .

ANDREA JACKS()N, INDIVIDUALLY; AMJ EN'I`ERTAINMENT GROUP, AMJ
MANAGEMENT, and AMJ ENTERTAINMENT EVENTS

I)EFENDANTS

VERIFIED COMPLAINT

 

COMES NOW the Plaintiffs, Spinners Performing Arts, LLC, d/b/a “The Spinners” and
Henry L. Fambrough and (“Plaintiffs”), versus the Defendant Frank Washington, individually,
his agents and John Does 1~] 0, acting in concert with him, Andrea Jackson, lndividually, AMJ
Entertainment Grcup, Al\/lI l\/Ianagement and AMK Entertainment Events , complain and allege,

as follows:

JURISDICTION AND VENUE

l. 'l`his Court hasjurisdiction over this matter and the party Defendants known, those
acting in concert With them and those unknown

2. Venue in this Court, County and State is proper, because, Defendant, Frank
Washington, is a resident of the State of Pennsylvania and a substantial part of the events and
omissions giving rise to the claims herein occurred in this State and the Defendant is subject to
personal jurisdiction at the time this action is commenced

3. The within action is, in part, brought under, inter alfa, the Lanham Act, 15 U.S.C. §§

lOSl, er seq., as the conduct complained of herein is active and ongoing in interstate commerceh

Page 1 of 21

err ar nn

 

TXT

Case 2:19-cV-OO568-N|QA Document 1 Filed 02/08/19 Page 9 of 54
. 7 _ 1123/ia 1229 PM

4. Plaintiffs further allege violation of Pennsylvania common law and statutory rights
under the Pe`nnsylvania Tradeniark Act, 54 Pa. Cons. Stat. §§ Ann.l 101 to 1126 and the
Pennsylvania Unfair Ti'ade Practices and Consnrner Protectlon Law 73P.S. §§ 20l-1 to 201~9.3.

PLAINTIFFS _

5, Henry Fambrough, (“Plaintiff’) is a citizen of the State of Michigan and Owner of
Spinners Perfonning Arts,l LLC, d/b/a “The Spinners” a registered trademark and service mark
With the U.S. Patent & Trademark Office, U.S. Service Mark Registration No. 1,061,389. Said
trademark has been continuously renewed since March 15, 1977 and is valid through March lS,
2026. See Exhibit “A”, attached _

6. Spinners Performing Arts, LLC (“Plaintiff’ herein, a/k/a SPA) is a limited liability
company, organized and existing, pursuant to the laws of the State of Michigan, With its principal

office and registered address located in the City of Troy, Oakland County, Miehigan.

DEFENDANTS

Frank Washingto_n_

7. Defendant Frank Washington is a citizen and resident of the State of Pennsylvania and
resides in the Ciry er Phiudeiphia, Phinaeiphu county `

S. Defendant, Fra'nk Washington (hereinafter “Washington”), whom it is believed is
affiliated and/or associated with Defendants John l)oes l through 10 , Andrea Jackson and
businesses controlled by Andrea Jackson, to wit: AMJ Entertainment, AMJ Management Group
and AMJ Entertainrnent Events.

9. Washington is an individual Whom Plaintiffs are informed and believe, and based on
such information and belief and facts set forth herein this complaint, has performed is
performing and/or will continue to publicly perform as a lead and/or principle member of a
fraudulent group, styling themselves as “Frank Washington Legendary Lead Singer cf The
Spinners,” and/or as “The Spinners Reunion Show, “'l`he Spinners Revue, featuring Prank

Washington and from time to time and other variations of the same, but always presenting and

Page 2 of 21

 

 

TXT

Case 2:19-cV-OO568-N|QA Document 1 Filed 02/08/19 Page 10 of 54
1/23/19, 12:29 am

promoting himself as a member of and/or affiliation and authorized to use names which
incorporate the name and mark “The Spinners” .

10. 'Defendant .Washington has profited from, and unless enjoined,'.will continue to profit
from, the.unauthorized use of Plaintiffs’ trade name and service mark, “The Spinners,” in
violation. infringement and misappropriation of Plaintiffs’ right to exclusive use of the name and
mark, “The Spinners”.

ll. Defendant Washington has profited from the unauthorized use of Plaintiffs_’ trade
name and service mark, “The Spinners.” in violation, infringement and misappropriation of
Plaintiffs’ right to exclusive use of the name and mark, “The Spinners” and because of said

conduct has caused Plaintiffs significant damage

Andrea .]ackson

12. Defendant Andrea lackson (herein referred to as “Jackson” and “AMJ”) is a resident
of the City of Philadelphia, Pennsylvania and owns and conduct business under several
pseudonym names AMJ Entertainment, AMJ Management Group, AMJ Entertainment Eventsi

13. AMJ is the initials ofAndrea M. iackson.

14. Jackson and/or AMJ, is an individual whom Plaintiffs are informed and believe, and
based on such information and belief, Plaintiffs allege, promoted Washington and Defendants
John Doe 1 through 10 to perform, is performing and/or will continue to publicly perform as a
lead and/or principle member of a fraudulent group, styling themselves as “Frank Washington
Legendary Lead Singer of The Spinners,” and/or as “The Spinners Reunion Show, “The Spinners
Revue, featuring Frank Washington and from time to time and variations of the same, but
always presenting and promoting the group as a member of and/or affiliation and authorized to
use names which incorporate the name and mark “The Spinners” .

15. Defendant lackson and AMJ have profited from, and unless enjoined, will continue
to profit from, the unauthorized use of Plaintiffs` trade name and service mark, “The Spinners,”
in violation, infringement and misappropriation of Plaintiffs’ right to exclusive use of the name

and mark, “The Spinners”.

Page 3 of 21

 

 

TXT

Case 2:19-cV-OO568-N|QA Document 1 Filed 02/08/19 Page 11 ot 54 ,
- 1123!19, 12;29 PM

AMJ Entertainment, AMJ Management Group, AMJ Entertainment Events

16; Defendant Andrea Jackson, through her business activities, owns Al\/IJ _ n
Entertainment, AMJ Management-Group, AMJ Entertainment Events (collectively refefi‘ed to
herein as “AMJ”). 'Al\=/`IJ` represents the initials ofAndrea l\/l. Jackson. ' " s -

17. Jackson and/of'AMJ, is an individual whom Plaintiffs are informed and believe and
based on such information and belief, Plaintiffs alleges, promotes Washington and Defendants
John Doe 1 through 10 to pelform, is performing, and/or will continue to publicly perform as a ii
lead and/or principle member of a fraudulent group, styling themselves as “Frank Washington
Legendary Lead Singer of The Spinners,” and/or as “The Spinners Reunion Show, “The Spinners
Revue, featuring Frank Washington and from time to time other variations of the same, but
always presenting and promoting a rouge group comprised of Frank Washington and others_as a
member .of and/or affiliation and authorized to use names which incorporate the name and mark
“The Spinners” .

18. Defendants, AM.l Entertainment, AMJ Management Group, AMJ Entertainment
Events, all controlled and operated by Jackson, have profited frorn, and unless enjoined will
continue to profit from, the unauthorized use of Plaintiffs’ trade name and service mark, “The
Spinners,” in violation, trademark, by infringement and misappropriation of Plaintiffs’ right to

exclusive use of the name and mark, “The Spinners”.

John Does 1 through 10

19. Plaintiffs are informed and believe, and based on such information and belief
allege, that the Defendants herein named, including, without limitation, one or
more of the Defendants fictitiously named herein as JOHN DOES l through 10, and each of
them, “did in fact” and continue, including Defendants Washington, lackson and her several
businesses, under the AMJ pseudonym , promote and attempt to promote, advertise, and license
the performance of groups, calling themselves as “ Frank Washington Lead Singer of The
Spinners,” Legendary Lead Singer of The Spinners_, “ The l\/lotown Spinners”, The Spinners
Revue and variations thereof and similar names, at locations, throughout United States.

20. Plaintiffs are informed and believe, and based on such information and belief

Page 4 of 21

 

 

 

TXT

Case 2:19-cV-00568-N|QA Document 1 Filed 02/08/19 Page 12 of 54
1123/19,12;29 PM

alleges, that none of the Defendants named herein, nor any of them, including, without
limitation any of the fictitiously-named Defendants, JOHN DOES l through 10, inclusive, hold
any legal 1ight either jointly or severally, to use the name or trade upon the goodwill associated
with the name and mark “The. Spinne1s,’ or any misieadingly similar incarnation or variant of
that name _ _

Zl. Plaintiffs are informed and believe and based on such information and belief
alleges, that one or more of the Defendants herein named, and each of them, including, without
limitation, one or more of the fictitiously-named Defendants, JOHN DOES l through 10,
inciusive, and each of them, did advertise, promote, and/or exhibit the performance of a group or
groups are wrongfully claiming to be and referring to themselves as “ Frank Washington n
Legendaiy Lead Singer of The Spinners ” “fhe Spinners Reunion Show,” “The Spinners Revue”
and/01 similar names for the very purpose of trading on the goodwill of the name of “The
Spinners” which Plaintiffs have fostered and worked hard to protect

22. The active conduct of all of these Defendants through advertisement promotion,
and/or licensing of the performance of these fraudulent groups, wrongfully and misleadingly
calling, referring, associating, and/or affiliating themselves as The Spinners, or any similar
incarnation of that trade name, such as “ Prank Washington Legendary Lead Singer of The
Spinners, “Spinners Revue, “The Spinners Reunion Show,” “The Spinners Celebration,” etc., did
and will confuse, misiead, and/or deceive the concert venues and the consuming public into l
thinking that such counterfeit group is in some manner associated or affiliated with, or in some
manner sponsored or endorsed by, “'l`he Spinners” and Plaintiffs.

23. The dissemination of false advertisements by any means for the purpose of
inducing, or which is likely to induce, directly or indirectly, the purchase by consumers of tickets
to live performances by groups styling themselves as “ Frank Washington Legendary Lead
Singer of The Spinners,” “The Spinners Reunion Show, ”The Motown Spinners” “The Spinners
Revue” andfor similar names, is unlawful pursuant to, inter alia, the Lanham Act, l5 U.S.C. §§
105 l, 52, et seq., as unfair methods of competition in or affecting commerce, and as unfair or
deceptive acts or practices in or affecting commerce

24. Plaintiffs are informed and believe, and based on such information and belief

alleges, that prior to the acts complained of herein, the Defendants herein named, and each of

Page 5 of 21

 

 

 

TXT

Case 2:19-cV-OO568-N|QA Document 1 Filed 02/08/19 Page 13 of 54
1123/1a 1229 am

them, including, without limitation, fictitiously~named Defendants JOHN DOES l through lO,
and each of them, had actual knowledge or constructive notice that Plaintiffs holds sole and
exclusive rights, title,- and interest in and to the name “The Spinners” for any and all public
performances, and that any promotion or attempted licensing of any performance of “ Frank
Washington Legendary Lead Singers of The Spinners,” The Spinners Revue, “The Spinners
Reunion Show,” and/or similar derivative names, would be an infringement and
misappropriation of Plaintiffs’ exclusive rights and interest in maintaining the integrity and

goodwill of the mark.

Common Conduct ofAll Defendants

25. Plaintiffs are informed and believe, and based upon such information and belief
alleges, that the Defendants herein named, including lictitiously named Defendants DOES l
through lO, and each of them, conducted this wrongful use and exploitation of the name and
mark “The The Spinners,” and will continue to do the same, knowing that “The Spinners” is a
registered trade name and service mark controlled exclusively by Plaintiffs with respect to any
and all public performances, as hereinafter set forth, knowing that none of the Defendants has
any legal right to use and exploit the name for personal commercial gain, knowing that Plaintiffs
hold the sole exclusive rights to performances under the name, and knowing that Plaintiffs has
not given them or any of the Defendants any right or authority to use the name in any manner

26 . Plaintiffs are informed and believe and based on such information and belief allege
that as to named Defendants and certain unnamed and unknown Defendants, Plaintiffs have no
adequate remedy at law,

27. The conduct of Defendants and of each of them, including_, without limitation,
fictitiously~named Defendants JOHN DOES l through lO, and each of them, as described above,
have caused and, if not enjoined, will continue to cause irreparable damage to Plaintiffs’ right
and title to the name, reputation, and goodwill of “The Spinners.”

28, Plaintiffs are informed and believe, and based on such information and belief
ailege, that, Plaintiffs’ remedy versus the Defendants for past conduct of staging fraudulent

performances of a knockoff group promoting same as “The Spinners”, is damages and future

F’age 6 of 21

 

TX`E'

Case 2:19-cV-OO568-N|QA Document 1 Filed 02/08/19 Page 14 of 54
1123/1a 12;29 Pivi

injunctive relief , including money damages at law.

PLAINTIFFS HOLD SOLE AND EXCLUSIVE RIGHTS TO PERFORM
`~ 'UNDER 'I`Hlil TRADEMARK, SERVICE MARK ANI) 'I`RADE NAME
“THE SPINNERS”

29. The Plaintiffs re~affirm by specific reference herein, as if stated word for word, all

paragraphs, numbers l through 28 of this Complaint as if fully re~vvritten herein, against the

` Defendants, Washington, Jackson, AMJ and John Does l through l-G, inclusivel `

30. “The Spinners” is, and has been, a renowned singing and performing vocal group
since its huger popular beginning in 1960.

31. The group, “The Spinners” has recorded, produced, performed, and is eminently
identified with numerous hit songs such as "Could lt Be I’m Falling in Love "Thatls thrt
Gi_`rls are Mnde .-For “The Games People Play “Mfgh(y Love lt is a Shame
Ctgpid’, "Sadie ” and "Rubber Band Mcm _

32. The Spinners formed their vocal singing group, while in high school, Ferndale
Michigan. In the early sixty’s, they signed a recording agreement with Motown Records,
Detroit, Michigan. The group stayed with Motown Records until their departure and signing in
1971 with Atlantic Records, New York, They are and have been globally known as “THE
SPINNERS”.

33. There is no American group authorized and permitted to perform using the Name
“The Spinners”.

34. “The Spinners” have performed their hits world-wide making them popular favorites
and recognizable to countless fans throughout the world. The group “The Spinners” is
responsible for millions of records sold both nationally and internationally

35. Plaintiff’ Fambrough, the original member of the group “The Spinners” since its
inception, has spent over sixty years of his life building, husbanding, and protecting the name,
“The Spinners”.

36. From the inception of the group “The Spinners,” the Plaintiffs have continued to
record, perform and entertain world-wide as “The Spinners.”

37. At all times, since the beginning of “The Spinners,” Plaintiffs have been careful to

Page 7 of 21

 

TXT

Case 2:19-cV-OO568-N|QA Document 1 Filed 02/08/19 Page 15 0154
1/23119, 1229 m

protect the goodwill associated with the name and image of “The Spinners.”

38. “The Spinners” is a registered trademark and service mark registered in the
Principal Register of the United States Patent Office, on Appli`cation`, June 23, l975, Registered
March lS, 1977., US Serial Number: 73055949; U.S. Registration Number: 1,061,389.

39. The name and trademark has since its inception been owned` without interruption,
by the o1iginal members, all of whom aie now deceased, except Henry L. Fambrough

40. The Spinners have performed without interruption as “The Spinners’, since the
early 1960’ s and have never stopped performing as such. There is no such entity or acronym as
Spinners Revue, l\/lotown, Detroit, Legendary Singer, or otherwise permitted or authorized use of
their name. '

41. Plaintiffs proffer and urge this Court take judicial notice of that certain action
entitled Spr'nners Performing Ai ts, Inc versus Willr`am Henderson er al et nl., American
Arbr`trm‘ion Associ`ation Case Ntcmbei 13 140 01 044 04,Exh1`b1't “ n " attached the judgment n l
entered therein confirming Plaintiffs’ rights in and to the name “The Spinners,” and permanently
enjoining the defendants therein from performing under the name, “The Spinners” and any
variation thereof” and from engaging in other acts in competition with the true owner of such
name and Mark. d

42. Plaintiffs proffer and urge this Court take judicial notice of that certain action
entitled, Fambrough, Spi'nners PerformingAi'ts, Inc. v. G.C. Cameron, er al , Um`ted States
Dr'si.'ri`ct Courr, for the Sotrfhern Disn'icr ofMissfssrppi`, No. 5.'l3cv46-DCB-MTR Exhi'bit "C
attached, the judgment entered therein, confirming Plaintiffs’ rights in and to the name “The
Spinners,” and permanently enjoining the defendants therein from performing under the name,
“The Spinners” and any variation thereof” and from engaging in other acts in competition with
the true owner of such name and Mark.

45. Plaintiffs are informed and believe, and thereon allege, that Frank Washington and
the individual Defendants who are currently performing under the names “Legendary Lead
Singer of The Spinners” and/or The Spinners Revue Show “The Spinners Reunion Show,”
“Motown Spinners”, including, without limitation, one or more of the fictitiously-named
Defendants sued herein, fall within the scope of a permanent injunction entered by other Couits

and that they have actual or constructive notice of such injunction, and that their conduct as

Page 8 of 21

 

TXT

Case 2:19-cV-OO568-N|QA Document 1 Filed 02/08/19 Page 16 0154
. 1123/19, 1229 en

herein alleged, in addition to being actionable herein, constitutes a violation of those actions.

46. This assertion is particularly true of Defendant Frank Washington, who has been a
rouge Defendant of the same conduct, promoting a fraudulent knockoff group , repeatedly'in
the past around the country and continues to do so at the very filing of this complaint

DEFENDANTS’ ACTS OF TRADEl\/IARK INFRINGEMENT, MISAPPROPRIATION, y
UNFAIR COMPETITION AND FRAUD

47. The Plaintiffs re-affirm by specific reference herein, as if stated word for word, all
paragraphs, numbers l through 46 of this Complaint as if fully re-written herein, against the
Defendants, Washington, Jackso'n, Al\/IJ and John Does l through l0, inclusive

48. The Defendant Frank Washington has never been a member owner of The Spinners”.

49. The Defendant Frank Washington’s voice has never been recorded on any song
performed by The Spinners.

5 0. Defendant Frank Washington has never recorded with 'l`he Spinners on any record or
album released by any record company under the name, “The Spinners”,

5 l. The Defendant Washington was only and for a brief time, after the death of a
member of the group, hired as a singer to perform with the Spinners from approximately 2003 to
around 2006.

52. The Defendant Washington was hired to fill in a spot after the death of an original
member of The Spinners and at no time ever, was he a lead singer for The Spinners.

53. Defendant Washington was terminated as an “employee singer” on or about 2006 for
The Spinners. l

1 54. Defendant Washington, before and after termination, was told and knew he had no
right or authority to organize and create a fraudulent group using the name, performances and
trademark of The Spinners. _

5 5. The Spinners do not, nor have they ever designated and/or promoted the Group as
having a Lead Singer, for the reason, all singers in the group sign vocal parts of very song and
harmony

56. Plaintiffs are informed and believe, and based on such information and belief, allege

that Defendant Washington and others with him, sued herein, including, without limitation, those

Page 9 of 21

 

TXT

Case 2:19-cV-OO568-N|QA Document 1 Filed 02/08/19 Page 17 0154
1123/19, 1229 Pivi

fictitiously named, began using, attempting to use, or to license others to user and “The
Spinners” name in connection with live musical performances, misleading the public he and they
are “The Spinners"’.

57.'. Pl-aintiffs-are informed and believe, and based on such information and belief, allege
that Defendant Washington, Andrea Jackson, AMJ Entertainmen_t, AMJ Management Grou_p,
AMJ Entertainment Events sued herein, including, without limitation, those fictitioust named,"
acting in conceit, each with-the others, began booking public performances using the name
“Frank Washington Legendary Lead Singe'rs of The Spinners” , Spinners Revue Show and/or
“The Spinners Reunion Show,” or similar derivative names, all of which intentionally and
prominently portray to the public, they are paying to see and hear the real group “The Spinners”.

58. The Defendant Washington, Jackson and lohn Does l through 10 have repeatedly

engaged in this offensive conduct to the detriment and damage of The Spinners.

59. Defendant Washington, after admitting he was violating The Spinners Trademark
continues to repeat the same conduct, flaunting his indifference to the rights of The Spinners.

60. Defendants and all of them booked a concert venue and performance, October l3,
201 8 at the Harris-Stowe State University in St. Louis, MO, boldly representing Washington andl
his group was the real group, The Spinners”.

61. Examples of such unlawful usage is hereto appended as Exhibit “D”, to this instant
complaint, and incorporated herein by this reference.

62. As a result of this unlawful conduct, Plaintiffs were caused to expend substantial
legal fees and costs to stop this performance in St. Louis, appropriating the use, the name and the
Mark of “The Spinners”.

63. Notwithstanding the Defendant's admission to trademark violation and his
agreement to cease and desist, agreed to in Exhibit “E”, attached, Plaintiffs discovered just
recently, a continuing use of The Spinners name, use likeness and reputation, by Washington and
the Defendants, this time in the City of North has Vegas. Exhibit “F”, attached hereto and
incorporated herein by reference l

64. This new booking, and the associated advertising, particularly with respect to website
advertising, is false and misleading and intentionally promotes the belief this upcoming

performance is a Spinners Performance, when in fact it is not!

Page 10 of 21

 

 

TXT

Case 2:19-cV-OO568-N|QA Document 1 Filed 02/08/19 Page 18 0154 j
1/23119, 1229 PM

65. The advertising, websites, marketing, marquees, and other visual presentations in-
relation to such performances are misleadingly presented in such a manner as to improperly
emphasize the name “'The Spinners,”

66. The actual usage -in.advertising, particularly with respect to website .advertising, is
false and misleading

67. Presentation of performances through such misleading and deceptive advertising is
unlawful, and a fraud on the public, willfully misleading consumers to reasonably believe that '
they are purchasing tickets _to see “The Spinners,” when in truth and in fact, they are purchasing
tickets to see an unauthorized and unlawful counterfeit group that has absolutely no relationship
to “The Spinners”.

68. l\/loreover, the presentation of performances by such counterfeit groups constitutes
unfair competition in respect to Plaintiffs- and Plaintiffs’ exclusive rights in and to all public
performances under the name “The` Spinners,” in that, such counterfeit groups can and do book
and perform in venues which might, otherwise, hire Plaintiffs to perform.

69. Plaintiffs are informed and believe that those Defendants who perform within such
counterfeit groups, and thoseDefendants which own, manage or control those counterfeit
groups, regularly provide the services of those groups for rates and fees considerably lower than
the standard rates and fees charged by Plaintiffs for performances by “The Spinners,” providing
an economic incentive to venues, to participate in Defendants’ deceptive enterprise and pattern of
unlawful activities

70. Moreover, the terms under which these counterfeit groups are engaged is especially
disruptive and damaging to Plaintiffs and to Plaintiffs’ professional reputation and stature, in that
these counterfeit groups regularly accept “billing” in third or lower position in advertising and on
marquees, on which only the name “The Spinners” appears in larger, bold letters. Such billing
degrades the name “The Spinners,” and dilutes the value thereofl

71. Plaintiffs, performing as “The Spinners” are regularly billed as the headline act in
venues where Plaintiffs perform, but Defendants’ conduct and pattern of unlawful activity does
and did interfere with Plaintiffs ability to command such “star” billing, and fees commensurate
with inch bining. '

72. Plaintiffs are further informed and believe, and based on such information and belief,

VPage tt of21

 

 

 

TXT

Case 2:19-cV-OO568-N|QA Document 1 Filed 02/08/19 Page 19 0154
1/23/19, 12:29 PM

allege that Defendants performed, or have purported to license others to perform, under the
name “Legendary and/or Lead Singer of The Spinners” , “Spinners Revue”, or other, confusingly
similar names which are derivative of, or otherwise misleadingly include, the name and mark- ~
“Spinners,”.

73. Plaintiffs are further informed and believe, and based on such information and bel'ief,
allege that Defendants have .performed, or have purported to license others to perform,- and
continue to perform, under the name “Legendary Lead Singers of The Spinners” and/or “Th'e
Spinners Reunion Show”, “Spinners Revue” or other, similar names which include or are derived
from the name and mark, “The Spinners,” employed in such manner as is likely to confuse or -
deceive consumers, in various locations throughout the Unites States, and elsewhere

74. The advertisement, pr`omotion, performance, and/or exhibition of any group calling
itself “The Spinners” or any name which prominently includes the name “The Spinners,” will
and has confused, misled, and/or deceived the general public into thinking that such group is
“The Spinners,” or is associated or affiliated in some manner with “The Spinners” name owned
by Plaintiffs, or is in some manner sponsored or endorsed by Plaintiffs and/or by “The Spinners.”

75. Plaintiffs are informed and believe, and based on such information and belief, allege .
that the advertising promotion, performance, and/or licensing of the name “The Spinners” or any
similar incarnation of the name, by Defendants, is for the very purpose of trading on the goodwill
associated with the name of “The Spinners” which Plaintiffs have fostered and worked hard to
protect

76. Plaintiffs are informed and believe, and based on such information and belief, allege
that Defendants are continuing to attempt to exploit the name “The Spinners” and/or derivatives-
thereof in an attempt to confuse, mislead, and deceive the public for personal commercial gain.

77. Plaintiffs are informed and believe, and based on such information and belief, allege
that Defendants have wrongfully used and exploited the name “The Spinners,” and continue to
do the same, knowing that the rights to perform “'l`he Spinners” are owned exclusively by
Plaintiffs, knowing that Defendants have no legal right to use, license or exploit the name for
personal commercial gain, or otherwise, and knowing that Plaintiffs hold the sole exclusive
performance rights or authority to use the name in connection with live performances

78. Plaintiffs are informed and believe that some of the Defendants herein named,

Paga 12 of 21

 

 

TXT

Case 2:19-cV-00568-N|QA Document 1 Filed 02/08/19 Page 20 of 54
1123/is 1229 Prvl

including some or all of those referenced, have a regular, ongoing_enterprise and pattern of
activity Which involves the formation, management, false advertising by means of the internet
and-oth'erwise, and public performances by such counterfeit groups, and that the groups styling
themselves “Legendary Lead Singers cf The Spinners"’ and “The Spinners Reunion Show,”
“Spinners Revue” and similar names derivative of Plaintiffs name and mark, are but two
examples of Defendants’ unlawful activities

79. Plaintiffs have no adequate, immediate remedy at law other than by the within action.
The conduct of Defendants described above, has caused and, if not enjoined, will continue to
cause, irreparable damage to Plaintiffs’ rights and title to the name, the reputation, and goodwill
of the name “The Spinners.”

80, The advertising, websites, marketing, marquees, and other.visual presentations, used
by the Defendants, collectively, in relation to such performance was fraudulent and
misleadingly presented in such a manner as to improperly emphasize the name “The Spinners,”

thusly,

FIRST CLAIM FOR RELIEF
(False Designation of Origin and False Description)
[15 U.S.C. section 1125(a)]

72. The Plaintiffs re-affirm by specific reference herein, as if stated word for word, all
paragraphs, numbers l through 7l of this Complaint as if fully re-written herein , against the
Defendants, Washington, Jacl<son , AMJ and John Does l through lO, inclusive

73. Plaintiffs are informed and believe, and based on such information and belief
alleges, that at all times relevant hereto, Plaintiffs owned all right, title, and interest in and to the
trade name and service mark “The Spinners” for the purpose and in the manner alleged
above.

74. Plaintiff’s trade name and service mark “The Spinners,” as set forth above,
has been used throughout the United States and the World and is extremely well known to
members of the purchasing public.

75. The public generally associates and identifies the trade name and service mark of

“The The Spinners” with Plaintiffs, who are the originators of the group bearing that name and

Page 13 of 21

 

 

TXT

Case 2:19-cV-OO568-N|QA Document 1 Filed 02/08/19 Page 21 of 54
' 1/23/19, 1229 PM

who have continually performed under that name since the early 1960s

76. Defendants’ conduct in the licensing, advertisement and/or promotion of

_ erforrnances under the name “The S inners” or an similar variance of or ex ansion u on that
P

. name, constitutes false designation of origin or sponsorship of said performance, intends to

falsely represent that said performance has been sponsored, approved or licensed by Plaintiffs or
is in some way associated or affiliated with Plaintiffs,

'78. Such conduct of Defendants is likely to confuse, mislead, and deceive Defendants’
customers, purchasers and/or promote or cause said persons to believe that these performances
have been sponsored, approved, authorized or licensed by Plaintiffs, or are'in some way
associated or affiliated with Plaintiffs, in violation of 15 U.S.C. section llZS(a).

79. Plaintiffs have been damaged by, and Defendants have profited front their Wrongful
conduct in an amount to be proven at trial. This is an extraordinary case-and such damages
should be trebled.

80. Plaintiffs have no adequate remedy at law. The conduct of Defendants as described
above, has caused and, if not enjoined, will continue to cause irreparable damage to Plaintiffs’
right and title to the name, reputation, and goodwill of “The Spinners.”

SECOND CLAIM FOR RELIEF

(Trade Dress Infringement)
[15 U.S.C. Section 1125(a)]

Sl. The Plaintiffs re~affirrn by specific reference herein, as if stated word for word, all
paragraphs, numbers l through 80 of this Complaint as if fully re-Vwritten herein , against the
Defendants, Washington, Jackson , AMJ and John Does l through lO, inclusive

82. Plaintiffs alleges that the above~named Defendants, by their acts, have competed
unfairly with Plaintiffs and have misappropriated and traded upon the goodwill and business -
reputation of the mark “The Spinners.” ` n

83. Plaintiffs alleges that said use of the trade dress mentioned above by Defendants
constitutes a false description and misrepresentation that the musical performances are made by,
sponsored by, or affiliated with Plaintiffs, The acts constitute a violation of 15 U.S.C., section

llZS(a) in that Defendants have used Plaintiffs’ trade name and service mark “The Spinners”

Page 14of 21

 

 

TXT

Case 2:19-cV-OO568-N|QA Document 1 Filed 02/08/19 Page 22 of 54
1123/1a 12;29 Plvi

in connection with the acts set forth above.
84. Defendants have unfairly competed with Plaintiffs in violation of 15 U.S.C.
Section llZS(a).
7 85.. Plaintiffs`has been and is likely to be damaged by such false descriptions or

' representations by reason of the likelihood that the purchasers will be confused as to the true

source, sponsorship or affiliation of the performances promoted, licensed and/or advertised by
Defendants
86. Plaintiffs has been damaged by, and Defendants have profited from their Wrongful
conduct in an amount to be proven at trial.
87. Plaintiffs have no adequate remedy at law. Defendants’ acts have caused and, if not
enjoined, Will continue to cause irreparable damage to Plaintiffs
'I`HIRD CLAIM FOR RELIEF

(Federal Trademark Dilution)
115 U.S.C. Section 1125(c)]

89. The Plaintiffs re~affirm by specific reference herein, as if stated Word for word, all
paragraphs, numbers l through 87 of this Complaint as if fully re~written herein , against the
Defendants, Washington, lackson , AMJ and John Does l through lO, inclusive. l

90. Plaintiffs‘ trade name “The Spinners” as set forth in the preceding paragraphs
hereof, is distinctive and famous, has been used throughout the United States and the World and
is extremely well known to the trade and members of the purchasing public. The public
generally associates and identifies Plaintiffs’ trade name “The Spinners” with Plaintiffs and
the group they created in the early l960s.

91, Defendants’ conduct in the licensing, advertising and/or promoting, of
performances of groups performing and/or exhibiting acts which have the same, or misleadingly
similar, name as “The Spinners” constitutes dilution of Plaintiffs’ trade name “The
The Spinners” in that such conduct dilutes the distinctive quality of said name by diminishing
Plaintiff’s ability to identify and distinguish its goodwill and performances, in violation of 15
u.s.C. section 1125(0). `

92. Plaintiffs has been damaged by and Defendants have profited from, their wrongful

Page 15 of 21

 

 

 

TXT

Case 2:19-cV-OO568-N|QA Document 1 Filed 02/08/19 Page 23 of 54
1/23/19, 1229 PM

conduct in an amount to be proven at trial.

93. Upon information and belief, Defendants actions were done willfully and with an
intent to exploit Plaintiffs reputation and goodwill, and to dilute the trade name “The l
The Spinners,” wherefore damages awarded to Plaintiffs should be trebled.

94. Plaintiffs have no adequate remedy at law. The conduct of Defendants described
above has caused and, if not enjoined, will continue to cause irreparable damage to the rights of
Plaintiffs and the trade name “The Spinners,” and to Plaintiffs’ business reputation and

goodwill

FOURTH CLAIM FOR RELIEF
(For Deelaratory Relief to Quiet Plaintiffs’ Title and Excl_usive Right to
Use the Name “The Spinners” for Public Performances)
[15 U.S.C. 1125}

95. The Plaintiffs re-affirm by specific reference herein, as if stated word for word, all
paragraphs, numbers l through 94 of this Complaint as if_ fully re-written herein , against the
Defendants, Washington, Jackson , AMJ and John Does l through lO, inclusive

96. Pursuant to the provisions of l5 U.S.C. § 1125, Plaintiffs are entitled to declaratory
relief by a judicial order and decree, affirming that Plaintiffs are the sole owner of all rights, title
and interest with regard to live performances under the trade name “The Spinners,” and n
specifically quieting Plaintiff’s title in and to all live public performance uses of the name “The
The Spinners,” including any and all names which prominently incorporate the name
“The Spinners” in such manner as would cause a reasonable consumer to conclude or assume
that a group performing under such name was licensed by, or authorized by, or otherwise l
affiliated with Plaintiffs or “The Spinners.”

FIFTH CLAIM F()R RELIEF

(For Preliminary and Permanent Injunction)
[15 U.S.C. 1116; FRCPt$S]

97. The Plaintiffs re-affirm by specific reference herein, as if stated word for word, all

paragraphs, numbers l through 96 of this Complaint as if fully re-written herein , against the

Page 16 ot21

 

 

r)<r .

Case 2:19-cV-OO568-N|QA Document 1 Filed 02/08/19 Page 24 of 54
1/23/19, 1229 am

Defendants, Washington, Jackson, AMJ and John Does l through lO, inclusive

98. Plaintiffshave suffered, and will likely continue to suffer, inestimable and irreparable
damage by reason of‘Defendants conduct as herein alleged.

99'.: Plaintiffs-have no speedy remedy at law to curtail Defendants’.ongoing,- ~
unauthorized use of Plaintiff’s trade dress, trade name and service mark, “The Spinners.”

100. = Plaintiffs are entitledto and seeks hereby, a preliminary and permanent injunction
as against the Defendants herein, and each of them, and their respective representatives,'
successors1 affiliates, agents, officers, principals, employees, trustees, heirs and assigns, and each
of them, commanding them, at their peril, to immediately cease and desist, and at all future times
refrain, from public use for any performance, or for advertising, or in any commercial manner
whatsoever, the name “The Spinners,” or any name which includes the word “Spinners” or
“The Spinners,?’ or the phrase “'l`he Spinners,” unless by the express written authorization of

Plaintiffs,

PRAYER FOR RELIEF

WHER_EFORE, Plaintiffs demand that:

Defendants, their agents, servants, employees, representatives, licenses, successors, and
assigns, and all person1 firms, or corporations in active concert or participation with any of them,
be immediately, preliminarily, and permanently enjoined from:

a. Directly or indirectly infringing upon the goodwill associated with Plaintiffs’ service
Mark;

b. Directly or indirectly infringing the trade name “The Spinners” ,or using Plaintiffs’

l trade name in any manner, including generally but not limited to, advertising, promoting and/or

licensing the performance of any group or individual that infringes said trade name or Plaintiffs’
name, or a derivative thereof;

c. Engaging in any conduct that tends falsely to represent that, or is likely to confuse,
mislead, or deceive purchasers, Defendants’ customers, and/or members of the public to believe
that the actions of Defendants, including the advertisement, promotion, performance, and[or_
licensing of any performance or performers under the name “The Spinners, or any similar

incarnation of the name, are sponsored, approved or licensed by Plaintiffs, or are in some way

Page 17 ot 21

 

 

 

 

TX`|' d

Case 2:19-cV-OO568-N|QA Document 1 Filed 02/08/19 Page 25 of 54
1/23/19, 1229 era

associated, affiliated or connected with Plaintiffs and/or “The Spinners”;

d. From Affixing, applying, annexing or using in connection with the advertisement,
promotion, performance, and/or licensing of any performance or performers under th'e'-name* -
“The Spinners,”, photos, statement,' -or any similar incarnation of the name, or including-a"false
description of representation,' including words or other symbols, tending falsely to describe or
represent such good or services as being`those of Plaintiffs,

e. Otherwise competing unfairly with Plaintiffs in any manner-;

f. Diluting and infringing the trade name “The Spinners” and/or damaging Plaintiffs’=.
goodwill, reputation, and business;

FURTHER, Plaintiffs demand that:

Defendants be ordered to destroy and otherwise dispose of:

a. Any unauthorized licensing, promotional and advertising material, agreements,'
labels, announcements, signs, and any other unauthorized items which reproduce, copy, imitate,
or bear the trade name “The Spinners”;

n b. Any sales and supplier or customerjournals, ledgers, invoices, purchase orders,
inventory control documents, bank records, catalogues, or recordings of any type whatsoever and
all other business records and documents believed to concern the unauthorized and infringing use
of advertisement, promotion, performance, and/or licensing of “The Spinners” or any similar
incarnation of the name, and the proceeds which resulted therefrom; and

c. remove and cease the use of any and all electronic means, postings, including
commercial and social mediapostings and use of the name, The Spinners, in any form fashion
and variation thereof;

FURTHER , Plaintiffs pray an order be issued:

Defendants’ Defendants be required to pay actual damages, increased to the
maximum extent provided by law.

Defendants be required to account for and pay over to Plaintiffs all damages
sustained by Plaintiffs and profits realized by Defendants by reason of their unlawful acts herein
alleged and that those profits be increased as provided by law and those profits or damages be
trebled.

Defendants pay punitive damages to Plaintiffs for Defendants’ oppression, fraud and

F’age 180t21

 

 

 

 

 

 

 

 

TXT _

Case 2:19-cV-OO568-N|QA Document 1 Filed 02/08/19_ Page 26 of 54
1 1/23/19, 1229 PM

malice in connection with their violation of Plaintiffs’ rights under applicable law, particularly
the l\/Iagnolia Defendants, Who, notwithstanding notice and demand to cease, proceeded with
putting on the concert with a group known to be fraudulent

Defendants be deemedto be holding, as constructive trustees for the benefit of
Plaintiffs, any and all personal and/orreal properties and assets consisting of and/or obtained:by
profits derived from Defendants’ infringing.activities and that Plaintiffs be granted possession of
these properties

Plaintiffs recover interest on all damages awarded at the maximum rate permitted by

law.

Plaintiffs recover from Defendants their reasonable legal fees.

Defendants, within thirty (30) days after the service of judgment herein, be required to
file with the court and serve upon Plaintiffs’ attorneys, a written report under oath setting forth in
detail the manner by which it has complied With the judgment

The Court issue a judicial finding and decree affirming Plaintiffs’ exclusive right to use,
and to license others to use, the name “The Spinners” for all public performance purposes,
quieting Plaintiffs’ title therein, and providing a ready means by Which Plaintiffs may thereafter
speedily prevent or remedy any third party’s unauthorized use of that name or any derivative
name or confusingly similar name.

That Plaintiffs have all other and further relief as the court may deem just and proper
under the circumstances

Dated this, the Sth_day of February, 20t9.
Respectfully Submitted,

LUTHER E. WEAVER

/€., aided ~

    

bpthe___r" E. Weaver (B ar Np,..i-r§iiij'_.,.:l/

/Attorney for Plaintiffsm/

Page 19 of21

Case 2:19-cV-OO568-N|QA Document 1 Filed 02/08/19 Page 27 of 54
T)<T : t 1/23:19, 1229 Plvi

OF COUN SEL:
LUTHER E. WEAVER

Paul lvlathis, Jr., Esq. (MS. No. 8993; l_\/ll Bar No. P~2476l)
PAUL MATHIS, LLP

716 Tampa Dr. (38701)

P. O. Box 936

Greenville, MS 38702-0936

'l`elephone: (662) 332-6660

Facsimile: (662) 332-6668

Email: paulmathis@bellsouth.net

Page 20 of 21

 

TXT ml

Case 2:19-cV-OO568-N|QA Document 1 Filed 02/08/19 Page 28 01 54
1/23/19, 1229 Pivz

VERIFICATION

SPINNERS PERFORMING ARTS, LLC, D/B/'A “THE SPINNERS”

 

JHaNRY L AMBROUGH owne damaging Member

HENRY L. FAMBROUGH

 

JHENRY .FA BROUGH,Individually

STATE OF MICHIGAN
COUNTY OF OAKLAND

PERSONALLY APPEARED BEFORE ME, the undersigned authority in and for said
County and State, HENRY L. FAMBR.OUGH who acknowledged that he is the OWNER AND
MANAGING MEMBER OF SPINNERS PERFORMING ARTS, LLC and that for and on
behalf of SPINNERS PERFORMING ARTS, LLC, he has read the contents of this Verifred
Complaint and attests the factual averments are accurate and as to those matters stated hereon on
information and belief, he verily believes them to be accurate as well. Accordingly. this Complaint
is signed, sealed and delivered, on the day and year herein stated, he having been first duly
authorized so to do.

Given Under l\/ly Hand and Official Seal this, the z §" "Ldiay of January, 2019.

@/L</idww if M/Z/¢¢/ada/

NOTARY PUBLIC

My Commission Expires: 0 ?/Z_§/ZOLO

Notary Pub|ic - Michigan
Oakland Ccunty
My Ccmrnission Expéres Sp 5 2020
'- Actrng in the Couni_y cf

 

Page 21 of 21

 

 

Case 2:19-cV-OO568-N|QA Document 1 Filed 02/08/19 Page 29 01 54

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SPINNERS PERFORl\/HNG ARTS, LLC, D/B/A “THE SPINNERS”
AND HENRY L. FAMBROUGH

PLAINTIFFS
VS CIVIL ACTION NO
FRANK WASHINGTON, INDIVIDUALLY, HIS AGENTS
AND JOHN DOES 1-10, AC'I`ING IN CONCER'I` WITH HIM;
ANDREA JACKSON, INDIVIDUALLY; AMJ ENTERTAINMEN'I` GROUP,
AMJ MANAGEl\/[ENT, and AMJ ENTERTAINN[ENT EVENTS

DEFEND AN TS

EXHIBIT A
T()

VERIFIED COl'\/IPLAINT

 

 

Case 2:19-cV-OO568-N|QA Document 1 Filed 02/08/19 Page 30 01 54

lnr. cl.= 41

Prir U.S. Cl.: 107 7 ' » _
. ' - ' _ Reg. No. ‘1,051,389 '
' ‘Umt¢d Stat€S Pa.tent OHiCe ' nest-ima M`.r. 15, 1911

- seamen mart

Prineipu\ Re_gisl_¢r

, ‘THE rsPrN.NER's

 

The Spinn¢rs tparlnership) . For: EN`I`ER'I`MNMEN`!` SERV|CES-NA.“H.¥,
26th W. Gnnd B|\‘d. 1 PERFOR.\MNCES IW.A V{)CwAL GROUP_&n CLA$

t Delr¢lil, Mich. 43208 1 ` - 41 uj_S_ ¢_'jl_l mn_
' , First usc on ar about Dc_c.' 31. 1961; in com'rmrc: on '

w =t-oin o¢¢.`sr. war.
» see No. 5;,9¢9. mca amc 23, 1915._

" R. F. ClSSEL. _Examincr_

 

 

 

 

 

 

Case 2:19-cV-OO568-N|QA Document 1 Filed 02/08/19 Page 31 01 54

Int. Cl.: 41

rla U.'s. cl.= 107
_ Reg. No. 1,061,389
United States Patent omce Registered Mar. 15, 1977

SERVICE MARK

Principal Register

THE SPINNERS

The Spinners (parmership) For: P.NTERTAINMENT sanvicas__NAMeLY,
2588 W. crane Brvd. PERFORMANCES BY A voCAL GRoUP-_in cLAss
barron Mich. 48208 7 41 (U.s. cL. 107).

First use on or about Dec. 31, 1961; in commerce on
or about Dec. 3], 1961.

Ser. No. 55,949, filed Iune 23, 1975.
R. F. CISSEI., Examiner

 

 

Case 2:19-cV-OO568-N|QA Document 1 Filed 02/08/19 Page 32 01 54

  
    
  
  
   
   
  
   

 

 

lnt, Cl.: 41
P__!!jor U.S. Cl.: 107 Reg. Nc. 1,061,389
United States Patent and Trademark Office Reglsteree Mnr. 15, 1911 ,
10 Year Rene\i'al ' Renewol Term Begins Mar. 15, 1997
SERVICE MARK
PRINCIPAL REGISTER
THE SPINNERS
SP¥NNERS. THE (PARTNERSHIF) VC|CAL GROUP, lN CLASS 4l (U.S. CL.
E2936 TEWKSBURY LANE _ 107).
TROY, Ml 48093 'FlRS'l` USE ll-Jl'-l§él; lN COMMERCE
, v _ 5 l ,
FOR: ENTERTAINMENT SERVICES~ 12 31 19 l

NAMELY. PERFORMANCIZS . BY A SER. NO. 73-055,949,F1LED (:-23-19'1'5.

Irr testimony whereof I have hercurrto ser my hand
and caused the seal of The Pareri! and 'Il'ademark
Ojjffce to be gj]ixed on sze 3, 1991

COMMISS|ONE'.R Oi= PATENTS AND TRAI.`-)EMARKS

 

Case 2:19-cV-00568-NlQA Document 1 Filed 02/08/19 Page 33 of 54

 

From: TMOiliciatNotices@tJSPTO.GOV

Sent: Nfonday, October 31, 2016 11:00 PM
To: docket@patlaw.com
Suh]ect: Otticial USPTO Notice of Acceptance and Renewal Sections 8 and 9: U.S. trademark RN 1051389: THE SP|NNERS: Docl<etfReterence No.

SPT-301191'02

 

Seria| Number: 73055949

Registrat|on Number: 1061389

Registration Date: Mar15, 1977

Mark: THESPINNERS

Owner: SPlNNERS PERFORMENG ARTS, L.L.C.

Oct 31, 2016
NOT|CE OF ACCEPTANCE UNDER SEC'!'|ON 8

The declaration of use or excusable nonuse filed for the above-identined registration meets the requirements of Sectioo 8 of the Trademark Act, 15 U.S.C. §1058. The Section
8 dectaration is accepted.

NOT|CE OF REGESTRAT{ON RENEWAL UNDER SECT|ON 9

The renewal application filed for the above-identified registration meets the requirements of Section 9 of the Trademark Act, 15 U.S.C. §1059. The registration is renewed.

The registration will remain in force for the class{es) listed below for the remainder of the ten-year perlod, calculated from the registration date, unless canceled by
an order of the Commisstoner for Trademarks or a Federa| Court.

C|ass(es):
041

TRADEMARK SPEC|AL|ST
POST-REG|STRATEON D|VISEON
571-272-9500

 

REQU|REMENTS FOR MA|NTA|NING REG|STRATEON lN SUCCESS|VE TEN-YEAR PER!ODS
WARN|NG: ‘(our registration will be canceled if you do not file the documents below during the specified time pertods.

What and When to Fite: You must tile a declaration of use (or excusabfe nonuse) and an application for renewal between every 9th and 10th-year period. caiculated from the
registration date. See 15 U.S.C. §§1058, 1059.

Grace Period Filings
The above documents will be considered as timety if filed within six months after the deadlines tisted above with the payment ot an additional tee.

”"'*The USPTO WlL.L NOT SEND ANY FURTHER NOTICE OR REM|NDER OF THESE REQU|REMENTS. THE REG|STRANT SHOULD CONTACT THE USPTO ONE
\'EAR BEFORE THE EXPIRAT|ON OF THE 'FlME PER|ODS SHOWN ABOVE TO DETERM|NE APPROPRiATE REQU]REMENTS AND FEES.***

To view this notice and other documents for this application on-|ine, go to httg:rltdr.uspto.gov.lsearch.action?sn=?3055949. NOTE: This notice w§tl only be available on»iine the
next business day after receipt of this e-mail.

 

 

 

 

 

15 going lnr::ltir::|ing lmleatl"ter leigh

511@111 loose 1a 1111 11 1115
-=tl1;; 1115 l1"llftlil_ 151 il til 1111 ltv 1"!1.';;`;111“ll;"351‘“l"
1

 

        
 
 

Etro;:‘:~er Cian

111 1"§5§11115:5 '.511_lv

 

   

 

 

 

 

 

 

 

Case 2:19-cV-00568-N|QA Document 1 Filed 02/08/19 Page 35 of 54

 

 

 

Whii:epine Entertainment, LLC __ Paradise Artist, inc.

Nat Burgess lJac|yn Burgess TEH@ Howie Si!ve¥man
406-396-3079 805-646-8433

 

 

Case 2:19-cV-00568-N|QA Document 1 Filed 02/08/19 Page 36 of 54

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SPINNERS PERFORMING ARTS, LLC, D/B/A “THE SPINNERS”
AND HENRY L. FAMBRUUGH

PLAINTIFFS
VS CIVIL ACTION NO
FRANK WASHINGTON, INDIVIDUALLY, HIS AGENTS
AND JOHN DOES 1~10, ACTING IN CONCERT \/VITH HIM;
ANDREA JACKSON, INDIVIDUALLY; AMJ ENTERTAINNIENT GROUP,
AMJ MANAGEMENT, and AMJ ENTERTAINMENT EVENTS

DEFENDANTS

EXHIBI’I` B
T()

VERIFIED COMPLAINT

ca§é\§‘?l§f-Y:é¥ldl£§b%bl@"i<e De%'ém@l@h€-ld?&€ddHBEPQé§l/@e/Eeg¢>§&e>§% 3

WlLLIAM HENDERSON, individualty,

and on behalf of SPINNERS PERFOF|M|NG
ARTS, INC., a dissolved for-profit |Vlichigan
Corporation with its principal place of
Business in the State of Fiorida. and
AVA`WYNNE, as the widow and sole
beneficiary of Philiippe Wynne, dece<'=\sedl

Plaintiffs,
vs.

LOFIRAINE W. SMlTH, individuaiiy,
and SPINNERS PERF-‘ORN||NG ARTS,
lNC.l a dissolved, for~profit Micbigan
Corporation with its principai place

of business in the State of Florida,

Defendants,
/

|N THE ClRCU|T COURT OF THE
NlNTH JUD|C¥AL CIRCU|T, lN AND
FOR ORANGE COUNTY, FLOF!|DA

CASE NUMBER: 03-CA-8580
DlVlSlON: 39
(Honorabie Cynthia Z. Nlack|nnon)

ORDER OF FINAL JUDGMENT

This Cause, coming before this Court upon the Complaint filed by the Ptaintiff,
Wiiliam Henderson, versus the within named Defendants, and the Court having the 23rd
day of April, 2007, signed and entered an Order on joint motion, dismissing the Plaintiff,
Ava Wynne*s claims versus the Defendants, with prejudice, and the Court now having
been presented with the "Findings of Fact, Conclusions of Law and Surnmary
Judgment”, rendered on Aprii 23,2007, by the American Arbitration Association,
disposing of all remaining issues in this case, as between the parties; and the Court

being fuliy advised in the premises, it is therefore and in accordance with Section

682.12 and 682.15 (“providing for confirmation of an award") Florida Statutes (2005):

G:\ Clients\Spinners\Pleadings\Finai ngt\

= 115

 

 

ca§§§‘?l§i-Y:ébrilti§-b%bl@i‘n Dee¢tiih@hi leis€¢fiié@ed/@e/Eass>§§e>tzis 3

ORDERED AND ADJUDGED, that
The Findings of Fact, Conclusions of i_aw and Summary Judgrnent, issued by the
American Arbitration Association, Cause Number 13 140 01044 04, previously filed with
this court, is hereby confirmed and adopted, as the Findings of Fact and Conclusions of
Law in this case; and
iT lS FUHTHER ORDEREE) AND ADJUGED. that
The Order of Judgmertt and Order of Summary Judgment is hereby adopted as the
Order of Judgrnent and Summary Judgment of this Court, in this case.
FURTHER,
Appearing that the Arbttrator had before her the issue of injunctive reliet, this Court
makes specific reference to the language in the Decision and Order, which makes the
following findings:

"ln the lnstani arbitration case the Ftespondent during the pendency of
the case, apparently estabiished a vocai group to compete with his former employer,
and in doing so, use the name and likeness thereof. This amounted to no less than self

help and a direct appropriation of the name and market value of The Spinners. This
conduct is within the scope of arbitration."

The Arbitrator heid:

“lnjunctive relief is within the scope and authority of arbitration and to not

grant it otherwise would undermine the rights of the Ctaimant to, peaceably and without
interference from Ftespondent, conduct its business.
The Court has been advised of the continuing vioiation of this prohibition, by those and
others who acted in concert with l-tenderson, during the pendency of these matters,
notwithstanding the interim death of Henderson. The Court therefore expressly
incorporates verbatim herein the injunctive relief granted by the Arbitrator, to wit:

“Fiespondent Wiliiam Henderson, his estate, his agent, sucessors and assigns

shall be and they are hereby permanently enjoined from using the name, likeness and

G:\ Cliert!s\Spinners\Pleadlngs\Finsl ngt\ 2

that the above and foregolnu is a true copy of ll:r.~ orfpl
'ir

_MAr. ,2_ 8 zoor
Ua[eil fry

ca§eeslelie%=endli§‘e%bl©nrn Dee¢tnaet\i lee@drfae@edreclli?eoe>§@etsw 3

image of The Spinners or any variation thereo

iT lS FURTHER ORDERED AND ADJUDGED, that

That this Finai Order and Judgrnent, including F’ermanent lnjunction herein, shall extend

to ail persons who receive notice and copy hereof and SPA, d/b/a, The Spinners shall

have the right of enforcement under the laws of futi, faith and credit.

Done and Ordered, in Chambers, Orange County, Fiorida this the 29th day of May

2007.

Conforrned Cogies to:

Wiiliam Fi. Woh|sifer, Esquire
WOHLS|FER & ASSOCIATES, P.A.
Fforida Bar No.: 86827

319 C|ematis Street, Suite 811
West Palm Beach, Fl_ 33401

Tel: (561) 655~5114

Fax: (561) 655-7078

Attorney for Ava Wynne

Barbara Henderson

138 Sanrobar Drive
Holly Hi|i, FL 32117

cured m ions-dyke
§\

     
 

1 . ,.» ' "‘~
suits or n.ortlnr\, oo!.r;‘-nr oF 011,'-\1.19£ /r wozniak-ry
fm ' '§

nom cairsr\rrii"'__mrk circuit car _'_-'
n } 1: l,-.' '

.` \ ~

   

’ t

G:\ Clients\Spinners\Pleadings\Flnal ngt\

._ , *',`ti;-n.

%1¢

Ot'onorab|e Cynthia Z. Macklnnon
Circuit Court dodge

 

Paul Mathis, Jr., Esquire (MS Bar 8993)
PAUL MATH|S, LLP

P.O. Box 936

365 W. Reed Ftoad, Suite C

Greenvi|ie, MS 38702~036

Tel: (662) 332~6660

Fax: (662) 332-sess

Attorney for SPA, Lorraine Smith

K. Judith Lane, Esquire
444 Seabreeze Boulevard
Suite 900

Daytcna Beach, FL 32118

Fteginald D. Hioks, Esquire
REG|NALD D. HlCKS, P.A.

219 Lime Avenue

Orlando, FL 32805

Te|: (407) 422-5758

Fax: (407) 425-2380

Attorney for SPA, Lorraine Smith

 

 

Case 2:19-cv-00568-N|QA Document 1 Filed 02/08/19 Page 40 of 54

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SPINNERS PERFORMING ARTS, LLC, D/B/A “THE SPINNERS”
AND HENRY L. FAMBROUGH

PLAINTIFFS
VS CIVIL ACTION NO
FRANK WASHINGTON, INDIVIDUALLY, HIS AGENTS
AND .}OHN DOES 1-10, ACTING IN CONCERT WITH HIM;
ANDREA JACKSON, INDIVIDUALLY; AMJ ENTERTAINMENT GROUP,
AMJ MANAGEl\/[ENT, and AM] ENTERTAINMENT EVENTS

DEFENDANTS

EXHIBIT C
TO

VERIFIED COMPLAINT

GY%§§%§MS@%UMTIDO§%EM&M &i'€dil@d/Q§ié@/l§a®%éé Pio$é

IN THE UNITED STATES I)ISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI WESTERN DIVISION

HENRY FAMBROUGH, SP]NNERS PERFORMING ARTS, INC. DlBl'A “'I‘IIE SPINNERS”
PLAINTIFFS

V. ` CIVIL ACTION NO. 5:13~cv-46 DCB-MTP

GEORGE CA.MERON, AfK/A G.C. CAMERON, ]NDIVIDUALLY

NA'I`CHEZ CASINO OpCo, LLC, DIBIA MAGNOLIA BLUFFS CASINO;

CASINO HOLDING INVESTMENT PARTNERS, LLC;

PRENI[ER GAMING GROUP, INC.; L & G PRODUCTIONS, L]NDA D]XON, AIKIA LINDA
THOMAS. A/K/A LINBA CAMERGN, A/KIA LADY L, INDIVIDUALLY

AND THOSE JOHN DOES 1 THROUGH 10 DEFENDANTS

ORDER OF PERMANENT INJUNCTION
AGAINST GEORGE CAMERON, A/KfA G. C. CAMERON, L & G PRODUCTIONS,

LINDA DIXON, A/K/A LINDA THOl\_/I__A§, AKIA LINDA CAMERON, A/KfA LAI)Y L

Upon the Settlement Agreement and Stipuiation of Plaintiffs, Henry Fambrough and
Spinners Perforrning Arts, Inc, d/bfa “The Spirmers, professionally known as “The Spinners”,
and Defendants George Cameron, elk/a G. C. Cameron and L & G Productions, Linda Dixon,
afka Linda Thoinas, a/kfa Linda Cameron, wide Lady L, for violation of Plaintiffs’ trademark in,
"The Spinners" name; entry of permanent injunction is HEREBY GRANTED,

As follows:

IT IS HERBY ORDERED AND AD.TUDGED, Defendants, George Carneron, all-da G.
C. Cameron and L & G Productions, Linda Dixon, afka Linda Thornas, elk/a Linda Carneron,
elk/a Lady L, his/her and their employees odicers, associates, psrtners, perfonnance group
singers, agents, attorneys successors and assigns, and all those in active concert andfor
participated with any of them, who shall receive actual notice of this Order, are hereby
permanently enjoined from engaging in the following activities or in any of them:

(1) Directly or indirectly infringing upon the goodwill associated with Plaintiffs’
Trade and service mark "I`he Spinners”, oHiciaily registered ss a trademark and service Mark,
U.S. Serial Number 73055949. Accordingly;

Page 1 of 3

 

 

cQ§é%?rd-%t?-YIM§@MTIDQ§BHNHM 4§"@151\@3/ Q§/é§/i£aaegl@ acts

(2) Defendants shall not engage in any professional endeavor, ineluding, but not limited _
to, live or recorded performances or releases of any sound or video recording, with one or more
person who describe or promote themselves as “The Spinners”, ‘Tlie Spinners Review”, “The
Motown Spinners”, “The Detroit Spinners”, “The Atlantic Records Spinners”, “G. C. Carneron
featuring The Spinners”, ‘°'I`he Spinners, Featuring G.C. Cameron”, or any other name likely to
be confused with “’l`he Spinners‘ or “Spinners”, without Plaintiffs’ express written consent

(3) Directly or indirectly infringing upon the trade name, “The Spinners” or using
Plaintiff’s trade name in any manner, including generally but not limited to advertising
promoting, performing1 and/or exhibiting the services of Defendant George Cameron, afk/a G.C.
Carneron, or of anyone else that infringes said trade name, ”The Spinners” accordingly;

(4) Defendants, all of them referenced in this Order only and G.C. Cameron, his/their
agents affiliates successors ,assigns ,attorneys, partners and employees are enjoined, anywhere
in the world, from orally promoting or describing to a pubic audience, or from creating, issuing
or disseminatng to, or having created, issued, or disseminated any writing distributed or visible
to the public, referring to or using the word “Spinners, or any word or name likely to be confused
With The Spinners, including, The Spinners", “The Spinners Review”, "The Motown Spinners”,
“The Detroit Spinners”, “The Atlantic Records Spinners”, “G. C. Carneron featuring The
Spinners”,” “The _Spinners, Featuring G.C. Cameron”, or any other name likely to be confused
with ‘"l`he Spinners” or “Spinners”. l

(5) Engaging in any conduct that tends falsely to represent, or is likely to confuse,
mislead, or deceive purchasers Defendants customers, and/or members of the public to believe,
that the actions of Defendants, including the advertisement, promotion performance and/or
exhibition of any performance or under the name “'I`he Spinners,” or any similar incarnation of
the name, are sponsored, approved, or licensed by Plaintiffs, or are in some way associated,
affiliated1 or connected with Plaintiffs and/or with “The Spinners”;

(6) Affixing, applying, annexing, or using in connection with the advertisement§
promotion performance and/or exhibition of any performance or performers under the name
“The Spinners,” or any similar incarnation of the name, a false description or representation

including words or false symbols tending to describe or represent such goods or services as being

those of Plaintiffs;

Pege 2 of 3

 

 

CQ§§%IMMWMT!DODBUQH§H AEi|€FlilQ@/QB/Q@/li’ag’%déi ®b$d

(7) Diluting and!or infringing Plaintiffs’ trade name “'I`he Spinners,” and/or damaging
Plaintiffs’ goodwill, reputation and business;
(6) Effecting assignments or transfers forming new entities or associations or utiiizing
any other means, device or artifice, for the purpose of circumventing or otherwise avoiding
the prohibitions set forth in this order of permanent injunction
PROVIDED HOWEVER, Defendant George Carneron, adc/a G.C. Cameron, may refer to
himself in any marketing scheme for any performances for himself and those Who perform with
him, if presented as a group, the he and only he, is a formerl ex singer, or former/ ex lead
performer with “’l`he Spinners”. He shall insure that this qualification is prominently disclosed
in all of his promotional materials and those who perform with him, should that be the case.
Pursuant to Fed. R. Civ P. 54 (b), the court hereby makes an express determination that

there is no just reason for delay, and expressly directs entry of this judgment of permanent

 

injunction forthwith
IT IS SO ORDERED,
s/David Bramlet:te
10/30/13
APPROVED AS T() FORM:

    

 

»' -' '?` f _

Warhe, rr., nsq.; B NO. 3993
orney for the Plain

LAW OFFICES on BOBBY MOAK

never w. stein nsq., MSB No. 9915

Attorney for the Defendants George Cameron, elk/a G.C. Carneron,

L & G Productions; Linda Dixon, a/k./a Linda Thomas, aflo'a Linda Cameron,
alice LADY L.

Psge 3 of 3

 

 

Case 2:19-cV-00568-N|QA Document 1 Filed 02/08/19 Page 44 of 54

t IN THE UNITED STATES I)ISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SPINNERS PERFORMING ARTS, LLC, D/B/A “THE SPINNERS”
AND HENRY L. FANIBROUGH

PLAINTIFFS
VS CIVIL ACTION NO
FRANK WASHINGTON, INDIVIDUALLY, HIS AGENTS
AND .]()HN DOES 1~10, ACTING IN CONCERT WITH HIM;
ANDREA JACKSON, INDIVIDUALLY; AMJ ENTERTAINMENT GROUP,
AMJ MANAGENIENT, and AMJ ENTERTAINMENT EVEN'I`S

DEFENDANTS

EXHIBIT D
TO

VERIFIED COl\/IPLAINT

deansa@@e§a\'i&dn" assessedin 02/08/19 Page 45 of 54

air n se ii is th

   

fleet miss the delawaret three elaine and the theatres et Chicapn with a
special tribe-te to the BEttS, Get year artists early tickets fur tire Spinnete
Stiow are new ca sale et edelman and §~lerris»$tewe State University end
cities least etitleia__ the tide sales are available and lessened pertains end
elevators are necessitate at items - Btewe. Preaented ns the stationai B§esir
listen ilatl ci listen destination end itel-de stein sara institute et tissue
dictate diane Un'isetstty…t§att today relations detail SiSs-i‘ti'l er tiettls-»Stewe
taint 343 33¢:3,.

 

3 id A.'GL£D-E A_VYNU'£ l 5`.!; LQU!$.. MG 1531
G`Airlt. (314`} ;3-!$¢~-'57?3 FOR' iHFDR-MATI§ON ABOI.|"¥' ¥HE'. PH'=GGRAM O=iH_ ?l€.' ` lHFiJRM-AT§QM.

 

 

@
\1
03
¢\°
§l

n T&T'~ 6' 07 P[\{|

ase 2:19-0\/- 00568- N|QA Document Filed 02/08/19 Page 46 of 52["` "

Bernie Hayes
Oc;i;ci)!<;)e»)M at 11:43 AM ~

   

OCTOBER’\S} HGA l SHOWT|ME 7. 00 M

-Tickets Available- @N¥etrotix' 314. 534-11 11
' ` Also @Harris-St`owe State University "

"rl__cKE'rs 530

3026 LACLEDE AVENUE | ST.- LOU|S, MO 63103
CAL.L (314) 340-57?3 FOR |NFORMAT|ON ABOUT '!“HE PROGRAM OR T|CK§T ¥NFORMATlON

we

 

 

CJ<:)
¢:::,® _:

 

 

 

     

 

 

Case 2:19-cV-00568-N|QA Document 1 Filed 02/08/19 Page 47 of 54

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SPINNERS PERFORMING ARTS, LLC, D/B/A “THE SPINNERS”
AND HENRY L. FAl\/[BROUGH

PLAINTIFFS
VS CIVIL ACTION N()
FRANK WASHINGTON, INDIVIDUALLY, HIS AGENTS
AND JOHN DOES 1-10, ACTING IN CONCER'I` WITH HIM;
ANDREA JACKSON, INDIVIDUALLY; AMJ ENTERTAINMENT GROUP,
AMJ MANAGEN[ENT, and AM.] ENTERTAINNIENT EVENTS

DEFENDANTS

EXHIBIT E
TO

VERIFIEI) COMPLAINT

 

 

Case 2:19-cV-00568-N|QA Document 1 Filed 02/08/19 Page 48 of 54

ACKNOWLEDGEMENT

The undersigned acknowledges that Spinners. Performing Arts, LLC owns

US trademark registration No. 1061 389 for THE SPINNERS for entertainment services The
undersigned further acknowledges that he does not have rights to use THE SPINNERS as a
trademark, unless expressly authorized by The Spinners Performing Arte, LLC. The
undersigned represents and warrants that he will not use THE SP|NNERS as a trademark
except with authorization from The Spinners Performing Arts, LLC and that any such
unauthorized use of the name and/or image is subject to enforcement under the applicable

laws governing infringement However, nothing herein shall prevent the undersigned trom using

the phrase "Frank Washington, former lead singer of the Spinners," or other descriptive non=

 

 

    

Frank Washington

 

 

Case 2:19-cV-OO568-N|QA Document 1 Filed 02/08/19 Page 49 of 54

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SPINNERS PERFORMING ARTS, LLC, D/B/A “THE SPINNERS”
AND HENRY L. FAMBROUGH

PLAINTIFFS
VS CIVIL ACTION NO
FRANK WASHINGTON, INI)IVII)UALLY, HIS AGENTS
AND ,]OHN DOES 1-10, ACTING IN CONCERT WITH HIM;
ANDREA ,]ACKS ON, INDIVIDUALLY; AM.] ENTERTAINN£ENT GROUP,
AMJ MANAGEMENT, and AMJ ENTERTAINB/[ENT EVENTS

DEFENDANTS

EXHIBIT F
TO

VERIFIED COl\/IPLAINT

 

 

T&T "'.".~` 9!41 PlVi a
' %aSe 2:19-cV-OO568-N|QA Documentl Filed 02/08/19 Page 50 of 54“”

WWW’|.ticketmaster.com o

i\/io‘iher's
Doy Festivoi|

i§\/ei"i’i; info

WE Entertoinment 81 Proo|uction ore doing o
concert/festivo| to raise some funds for Ayc|en's Army
of Ange|s. At the some time WE ore giving on
opportunity to the community to rotise money for
their fcimiiies. Los Vegos is o musico| community so
WE ore having o host of entertainers to perform for
the audience This Wi|| give our vendors o chonce to
make money for their families lt Wil| give our
sponsors ci chance for more exposure to the
community cinol perhaps the Wor|cl. P|eose come
enjoy us in making this event o huge success!

LOCAL PERFORMERS:

- Avoino Christie

- You onol i Boino| featuring Rick Jomes onol Teenoi
Mcirie ond the Mory Jc:ne Giris

CELEBR!TY PERFORMERS:

- Phy||ies |ntruders featuring Tony Strong
- Styiistics Revue

~ Frcink Washington Spinners Revue

~ Blue l\/|cigic
~ Force MDS

 

 

 

 

 

 

 

.u:zéAT&T ~ 9:45 PM _ fmi
Case 2:19-cv-00568-N|QA Document 1 Fl|ed 02/08/19 Page 51 of 54

WWWi.ticketmaster.com CS

Mother's Day Festival
Sat - May 04 ’ 2200 PM

Mother's Day Festival

The Amp at Craig Ranch

Craig Ranch Park 628 W. Craig Rd, North Los Vegas,
NV

See A|l Events at The Amp at Craig Ranch

 

Get Directions l:/]

 

 

 

i@lease i”ioi:e: Perrniti:ea items ir‘icluole:
thair no more than f:’>" i:ali
Blani<et

l:’illovv

The following items are i`\!(§)”idm ALLOWEif;):

----- i\io E:€e~»-l£lfntry

i\io Choirs toilet than 13 feet

----- i\la Cc)olers

w i\lo €:lai'iopies or liasy tips

l\lc;) lsaige t)mlc;.)rellas

l\lo §§moi<ing in seai;ii"ig sectic::)ns

l\lo \f\/eaponi;

M l\lo C§§‘ui;sicle food or beverages (sealed vvater ol<ay)
No \/iaeo c;:ameros

di ¥*`\ f` ‘ l I““`\¢""’! i"“"\

 

 

 

 

 

 

Case 2:19-cv-OO568-N|QA Document 1 Filed 02/08/19 Page 52 of 54

 

l\/lothers Day Festlval

Think StuhHub but
WITHOUT fees. _ __

Same lickets. Seme seller. ' `
10-15% cheaper at checkout.

Shop Now`>

 

 

Case 2:19-c-v- 00568- N|QA Document 1 Fi|e_d 02/08/1_9 Page 59 _of__ 54

. wmr_.»;sm§e - _ _ "
_ensl us,"mothers --day -festival- the- -amp- at craig -ranch/2854370_46l _ __ __ '_ _ _ _ l` REPORT THIS EV_ENT

<:_§:>(http's: /)'twitter. corn/share?_url= https: //w\.vw evensi. us,'mothers- -da _
y- -festival -the- -amp- at-craig- -ranch[285__437046&tex_t= N_iothé_r' s _Da_y F__e_st_§_\_r ` '- ‘
'_a| @ Ti_'ie _Amp at _Crai_g __Ranch- -4~_|`\fla_y @even_si app) _ _ n _
S* (h__t_tps: /l_'pl_u_s. goo_g_i_e. com_/_share?url= http_s_: //vv_ww_._ evensi. us,lmothe ' "
rs- d_ay~_fes_tiva| the am_p'- at_-craig- ranch/285437G46} " _ ' '. "
.__ (mai_ito_. ?subject _l\__rl_otljier_' _s Day Fest:vai&body-Mother _s D__ay Festiv_
": ei- 04/05/2019 __ht_t_ps; H_wivvv_. evens_i us/mothers-day~festlva| -the amp- a
t craig- ranch/285437D46} __' F. - . _
'.'F._(:)(https',i/www p_mterest comlplnjcreatefbutton,f?cir| ht_tp_s%3_)f\%2F '
in %Z_Fww_vv; evans us%Zi:mothers-dey festival-the_amp_ at- -cra|g_- ran_ch%ZF`

 
 
 
 
  
  

 

 

     

 

 

 

 

 

iiitsiiestso GOFNG

  

Mother‘s may Festivei 2019

` The Spinners, The Stylisi:ics, B|ue l\/legic,

 

F-"orce |\/i.D.'s, end The L,egenaery intruders
North Las \/egas, N\/, US

 

  
 

 
  

  
  

%WWM \W s

Satur ay 07 Niay 2011

@heriie Wiison, The Whispers, Keith vaee_t,
end i\/Iother‘s Day |\/iusic Fest

Boardwa||< He||, At|entic City, NJ, US

W,‘f

i WAS THERE

 

 

